IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40795
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellant,

versus

FREDERICK JOSEPH KING, a/k/a Freddie King,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-95-CR-6-1
                        - - - - - - - - - -
                           April 10, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Frederick King has moved for leave to supplement the record

with a copy of the transcript of his detention hearing and with

copies of the transcripts of sentencing hearings in other

criminal cases.    The motion is GRANTED as to the detention

hearing transcript and is otherwise DENIED.

     The Government appeals the district court’s decision to

apply the “safety-valve” provision of 18 U.S.C. § 3663(f) in

sentencing King.    The Government argues that King was not

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-40795
                               - 2 -

entitled to relief because he had failed to disclose the last

name of his drug supplier, or state that he did not know the

name.   The district court found that King disclosed what he knew.

This finding was not clearly erroneous.   See United States v.

Edwards, 65 F.3d 430, 433 (5th Cir. 1995).   The judgment is

     AFFIRMED; MOTION GRANTED IN PART, DENIED IN PART.